Case 2:19-mc-00015-GW-PJW Document 18 Filed 01/31/19 Page1of3 Page ID #:960

 

 

DENNIS 8S. ELLIS (SB# 178196)
Oo sel Sepa nas s,com
KATHE F, MUR

Sie ti nemniray paul nastnes om
SERLI POLATOGLU (SB# 311021)
serlipolatoglu@paulhastings.com
PAUL HASTINGS LLP

515 South Flower Street
Twenty-Fifth Floor

Los Angeles, California 90071-2228
Telephone: 1(213) 683-6000
Facsimile: 1(213) 627-0705

Attorneys for Defendants L’OREAL USA,
OREAL USA PRODUCTS, INC.

INC,, L

Y (SB# 211987)

L’OREAL USA S/D, INC. and REDKEN 5"!

AVENUE NYC, LLC

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

IN RE SUBPOENAS DUCES TECUM
AND TO TESTIFY AT DEPOSITION
TO COURTNEY TALLMAN

 

LIQWD, INC. and OLAPLEX LLC,
Plaintiffs,

Vs.

L’OREAL USA, INC., L°>OREAL USA
PRODUCTS, INC., LOREAL USA
S/D, INC. and REDKEN 5°" AVENUE
NYC, LLC,

Defendants.

 

 

CASE NO. 2:19-mc-00015-GW-PJ Wx

Underlying Litigation
Civil Action No. 17-14-JFB-SRF
United States Distr. Del.

Discovery cutoff: January 25, 2019
Pretrial conference date: June 4, 2019
Trial date: July 29, 2019

[DISCOVERY MATTER]
PROOF OF SERVICE
February 28, 2019
1:30 p.m.

790
Hon. Patrick J. Walsh

Date:

Time:
Dept.:
Judge:

PROOF OF SERVICE

 
Case 2

Oo fo SYN DBD HH FSF WwW NO —

NO BO BP BP BN BO BDO ROR ee eee ee ee

 

*19-mc-00015-GW-PJW Document18 Filed 01/31/19 Page 2of3 Page ID #:961

PROOF OF SERVICE
STATE OF CALIFORNIA

CITY OF LOS ANGELES AND COUNTY OF
LOS ANGELES

— eee
Ca
cA

I am employed in the City of Los Angeles and County of Los Angeles, State
of California. I am over the age of 18, and not a party to the within action. My business
address is 515 South Flower Street, Twenty-Fifth Floor, Los Angeles, California 90071-
2228.

On January 31, 2019, I served the foregoing document(s) described as:

MOTION TO COMPEL NON-PARTY COURTNEY TALLMAN TO COMPLY WITH
SUBPOENA DUCES TECUM AND TO TESTIFY AT DEPOSITION

JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL NON-PARTY
COURTNEY TALLMAN TO COMPLY WITH SUBPOENA DUCES TECUM AND TO
TESTIFY AT DEPOSITION

DECLARATION OF KATHERINE F, MURRAY IN SUPPORT OF DEFENDANTS’
MOTION TO COMPEL NON-PARTY COURTNEY TALLMAN TO COMPLY WITH
SUBPOENA DUCES TECUM AND TO TESTIFY AT DEPOSITION

DECLARATION OF ASHLEY E. MARTABANO IN SUPPORT OF NONPARTY
COURTNEY TALLMAN’S OPPOSITION TO DEFENDANTS’ MOTION TO
COMPEL NONPARTY COURTNEY TALLMAN TO COMPLY WITH SUBPOENA
DUCES TECUM AND TO TESTIFY AT DEPOSITION

DECLARATION OF COURTNEY TALLMAN IN SUPPORT OF NONPARTY
COURTNEY TALLMAN’S PORTION OF JOINT STIPULATION RE:
DEFENDANTS’ MOTION TO COMPEL NONPARTY COURTNEY TALLMAN TO
COMPLY WITH SUBPOENA DUCES TECUM AND TO TESTIFY AT DEPOSITION

[PROPOSED] ORDER GRANTING MOTION TO COMPEL NON-PARTY
COURTNEY TALLMAN TO COMPLY WITH SUBPOENA DUCES TECUM AND TO
TESTIFY AT DEPOSITION

on the interested parties by placing a true and correct copy thereof in a sealed envelope(s)
addressed as follows:

Joseph M, Paunovich, Esq. (joepaunovich@quinnemanuel.com)
Ali Moghaddas, Esq. (alimoghaddas@quinnemanuel.com)
Quinn Emanuel Urquhart & Sullivan, LLP

865 South Figueroa Street, 10th Floor

Los Angeles, CA 90017

Tel: (213) 443-3000

Attorneys for Ligwd, Inc. and Olaplex LLC

PROOF OF SERVICE

 

 
Case 2:19-mc-00015-GW-PJW Document 18 Filed 01/31/19 Page3of3 Page ID #:962

—

VIA ELECTRONIC MAIL:

By personally emailing the aforementioned document(s) in PDF format to
the respective email address(es) listed above on January 31, 2019. I did not
receive an electronic message indicating any errors in transmission.

I declare under penalty of perjury under the laws of the United States that
the above is true and correct.

Executed on January 31, 2019, at Los Angeles, California.

Ae tad 0s Zz at
Maggie Icart

So Se a1 DW WH FSF WY LY

NB bo dO BRO KRDO BRD RD RD RDO ee eee
oo sa HO trl Uw SlLUlUlUMWwGLOULDN OCU rel Ge SN Ol Sa Oe er ieee a Gl CUD

-2- PROOF OF SERVICE

 

 

 
